DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities, and should be:
“…the catalyst layer reacts with a target gas…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (JP 2009-294138, listed on Applicant’s 05-29-2020 IDS, copy provided by Applicant, however, the examiner has attached another copy with paragraph numbers for clarity) in view of Choa et al. (U.S. Pub. 2016/0013389).

Regarding claims 1 and 9, Takamatsu discloses (Fig. 3) a gas sensor (see par. [0017]) comprising:
a substrate 4 [0018];
a first electrode 8 and a second electrode 9 (thermopiles: [0019]) spaced apart from each other (as shown in Fig. 3); and
a catalyst layer [0014] disposed on the first electrode and having a composite structure in which a metal particle (i.e. Pt: [0019]) is bonded to a carbon structure (i.e. to a carbon nanotube: [0019]).
Takamatsu does not disclose a thermoelectric layer disposed on the substrate and including a metal nanowire.
Choa discloses (Figs. 9 and 10) a thermoelectric layer 10 disposed on the substrate (connecting the electrodes: Fig. 10) and including a metal nanowire [0075]-[0076].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device to include a thermoelectric layer disposed on the substrate and including a metal nanowire, as taught by Choa.
Such a modification would reduce the cost and improve the longevity/reusability of the sensor (Choa: [0076]).
The apparatus of Takamatsu in view of Choa, as applied above in the rejection of claim 1, would manufactured by the method (and meet the limitations of) claim 9.

Regarding claim 2, Takamatsu discloses (Fig. 3) the catalyst layer reacts with a target gas, in which heat is generated in the catalyst layer after the catalyst layer reacts with the target gas [0025]; the generated heat causes a temperature difference between a first area of the thermoelectric layer in which the first electrode is disposed and a second area of the thermoelectric layer in which the second electrode is disposed [0025]-[0026]; and the temperature difference between the first and second areas causes a potential difference between the first area and the second area [0025]-[0026].

Regarding claim 3, Takamatsu’s modified device is applied as above, but does not disclose the metal nanowire included in the thermoelectric layer has a concentration greater than 60 wt% and less than 85 wt%.
However, the weight percentage of the metal nanowire included in the thermoelectric layer is a results-effective variable which can be optimized to produce the desired thermal/electrical difference (Takamatsu: [0025]-[0026]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device so that the metal nanowire included in the thermoelectric layer has a concentration greater than 60 wt% and less than 85 wt%.  See MPEP 2144.05(II).

Regarding claim 4, Takamatsu’s modified device is applied as above, but does not disclose the metal nanowire includes at least one of a tellurium nanowire, a BixTey nanowire, a BixSey nanowire, an SbxTey nanowire, and a PbTel-xSex nanowire (x>0, y>0).
Choa discloses (Figs. 9 and 10) the metal nanowire includes at least one of a BixTey nanowire, a BixSey nanowire, and an SbxTey nanowire [0075].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device so that the metal nanowire includes at least one of a tellurium nanowire, a BixTey nanowire, a BixSey nanowire, an SbxTey nanowire, and a PbTel-xSex nanowire (x>0, y>0), as taught by Choa.
Such a modification would reduce the cost and improve the longevity/reusability of the sensor (Choa: [0076]).

Regarding claim 5, Takamatsu’s modified device is applied as above, but does not disclose a ratio by weight (wt%) between the carbon structure and the metal particle in the catalyst layer is 1:1.
However, ratio by weight between the carbon structure and the metal particle in the catalyst layer is a results-effective variable which can be optimized to produce the desired thermal/electrical difference (Takamatsu: [0025]-[0026]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device so that a ratio by weight (wt%) between the carbon structure and the metal particle in the catalyst layer is 1:1.  See MPEP 2144.05(II).
Regarding claim 7, Takamatsu’s modified device is applied as above, but does not disclose the carbon structure and the metal particle form a covalent bond to each other.
However, the Examiner takes official notice that forming covalent bonds between a metal particle and a supporting structure (such as a CNT) were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device so that the carbon structure and the metal particle form a covalent bond to each other.

Regarding claim 8, Takamatsu discloses (Fig. 3) the first electrode 8 and the second electrode 9 are positioned at a same level based on a top surface of the substrate (as shown in Fig. 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (JP 2009-294138) in view of Choa et al. (U.S. Pub. 2016/0013389), and further in view of Chu et al. (“Hydrogen detection using platinum coated graphene grown on SiC” - listed on Applicant’s 05-29-2020 IDS).

Regarding claim 6, Takamatsu’s modified device is applied as above, and discloses the metal particle includes a platinum particle [0019].
Takamatsu does not disclose the carbon structure includes graphene.
Chu discloses the carbon structure includes graphene (see Abstract, Introduction section – and also discloses that the metal particle includes a platinum particle: see Abstract, Introduction section).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s device so that the carbon structure includes graphene, as taught by Chu.
Such a modification would improve the gas detection (Chu: Introduction section).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (JP 2009-294138) in view of Choa et al. (U.S. Pub. 2016/0013389), and further in view of Wu et al. (U.S. Pub. 2014/0060607).

Regarding claim 10, Takamatsu’s modified method is applied as above, but does not disclose the forming of the thermoelectric layer includes: preparing the metal nanowires; preparing metal paste by mixing the metal nanowires with a polymer-containing binder and a solvent; forming the thermoelectric layer by providing the metal paste onto the substrate; and heat-treating the thermoelectric layer.
Wu discloses the forming of the thermoelectric layer includes: preparing the metal nanowires [0035]; preparing metal paste by mixing the metal nanowires with a polymer-containing binder and a solvent [0035]; forming the thermoelectric layer by providing the metal paste onto the substrate [0035]; and heat-treating the thermoelectric layer [0035].
Since the prior art shows that Wu’s method is a known method of manufacture of a BiTe thermoelectric material [0036] (as in Choa, see above), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s method so that the forming of the thermoelectric layer includes: preparing the metal nanowires; preparing metal paste by mixing the metal nanowires with a polymer-containing binder and a solvent; forming the thermoelectric layer by providing the metal paste onto the substrate; and heat-treating the thermoelectric layer, as taught by Wu.
Such a modification would be a use of a known technique to improve similar devices (or methods) in the same way.  See MPEP 2143 (I)(C).

Regarding claim 11, Takamatsu’s modified method is applied as above, but does not disclose at least some of the metal nanowires in the thermoelectric layer are melted or vaporized due to the heat treating, so that the metal nanowires are networked.
Wu discloses at least some of the metal nanowires in the thermoelectric layer are melted or vaporized due to the heat treating [0035], so that the metal nanowires are networked (as shown in Figs. 1-2).
Since the prior art shows that Wu’s method is a known method of manufacture of a BiTe thermoelectric material [0036] (as in Choa, see above), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s method so that at least some of the metal nanowires in the thermoelectric layer are melted or vaporized due to the heat treating, so that the metal nanowires are networked, as taught by Wu.
Such a modification would be a use of a known technique to improve similar devices (or methods) in the same way.  See MPEP 2143 (I)(C).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu et al. (JP 2009-294138) in view of Choa et al. (U.S. Pub. 2016/0013389), and further in view of Chung et al. (KR 10-2013-0094560, listed on Applicant’s 05-29-2020 IDS, copy provided by Applicant).

Regarding claim 14, Takamatsu’s modified method is applied as above, but does not disclose the forming of the catalyst layer includes: preparing a mixed solution containing the carbon structure; oxidizing the carbon structure in the mixed solution; providing a metal precursor to the oxidized carbon structure; preparing the composite structure in which the metal particle is bonded to the carbon structure, by reducing the carbon structure provided with the metal precursor; and providing the composite structure onto the first electrode.
Chung discloses the forming of the catalyst layer includes: preparing a mixed solution containing the carbon structure (“means to solve the problem”: p. 7); oxidizing the carbon structure in the mixed solution (“means to solve the problem”: p. 7); providing a metal precursor to the oxidized carbon structure (“means to solve the problem”: p. 7); preparing the composite structure in which the metal particle is bonded to the carbon structure (“means to solve the problem”: p. 7), by reducing the carbon structure provided with the metal precursor (“means to solve the problem”: p. 7); and providing the composite structure onto the first electrode (“means to solve the problem”: p. 7 – and per the combination with the electrode shown in Takamatsu).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takamatsu’s method so that at least the forming of the catalyst layer includes: preparing a mixed solution containing the carbon structure; oxidizing the carbon structure in the mixed solution; providing a metal precursor to the oxidized carbon structure; preparing the composite structure in which the metal particle is bonded to the carbon structure, by reducing the carbon structure provided with the metal precursor; and providing the composite structure onto the first electrode, as taught by Chung.
Such a modification would be a use of a known technique to improve similar devices (or methods) in the same way.  See MPEP 2143 (I)(C).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852